DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/093,841 on December 28, 2020. Please note: Claims 1 and 11 have been amended. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on December 28, 2020, overcomes the objections.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
	In the second to last line of Claims 1 and 11: “the shift register element in the same level” should read “the shift register element in a same level” because there is a lack of antecedent basis for “the same level”.
	In lines 1-2 of Claims 3-5 and 13-15: “each of the at least one shift register sub-circuit” should read “each of the at least two shift register sub-circuits” to remain consistent with the recitation of “at least two shift register sub-circuits” in the independent claims.
Claims 2, 6-10, 12 and 16-20 depend on the above claims, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 105139806 A; Cited in Applicant’s IDS dated 04/02/2019), hereinafter Chen, in view of Du (US 20180218699 A1; Cited in the PTO-892 dated 10/05/2020).

	Examiner’s note: US 20170117341 A1 (Cited in Applicant’s IDS dated 04/02/2019) is being relied upon as an English language equivalent of CN 105139806 A for the purposes of claim mapping below. 

Regarding Claim 1, Chen teaches:
A display panel (FIGS. 2 and 3), comprising: a plurality of pixel units (105) arranged in an array in a display area (See FIG. 2, showing a plurality of pixel units 105 arranged in an array in a display area), and a gate drive circuit (210) arranged at least in the display area (See FIG. 2: 210 in arranged in at least the display area collectively form a gate drive circuit; See paragraph [0026]), wherein: 
the gate drive circuit comprises a plurality of shift register elements (210) connected in cascade (See FIG. 2; See paragraph [0024], lines 5-7), each level of the plurality of shift register elements (See FIG. 2: the Examiner is interpreting each row of 210 as corresponding to a level of the plurality of shift register elements) is connected respectively with a row of the plurality of pixel units (See paragraph [0024], lines 6-16), and each level of the plurality of shift register elements comprises at least two shift register sub-circuits in the display area (See FIG. 3 and paragraph [0034]: the Examiner is interpreting the transistors and capacitor, and any sub-set thereof, as shown in this figure as corresponding to at least two shift register sub-circuits in the display area).
Chen does not explicitly teach (see elements emphasized in italics):
for the shift register element in the same level, different shift register sub-circuits that output a same gate drive signal are configured to drive different pixel units.
However, Chen also teaches that each of the at least two shift register sub-circuits in each level of the plurality of shift register elements may be of any other structure, as long as it can provide scanning signals sequentially to the gate lines (See paragraph [0043]).
Furthermore, in the same field of endeavor, driving circuits (Du, Abstract), Du teaches:
	For a shift register element in the same level, different shift register sub-circuits (See FIG. 6: the Examiner is interpreting 401 and 405 as being an example of a different shift register sub-circuits for a shift register element in the same level) that output a same gate drive signal are configured to drive different pixel units (See paragraph [0039]; See FIG. 6: therefore, 401 and 405 output a same gate drive signal and are configured to drive different pixel units (i.e., 401 drives pixels on a left side and 405 drives pixels of a right side). Alternatively, 71 and 72 in FIG. 7 may be interpreted as different pixel units that the different shift register sub-circuits are configured to drive).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display panel (as taught by Chen) so that, for the shift register element in the same level, different shift register sub-circuits that output a same gate drive signal are configured to drive different pixel units (as taught by Du). Doing so would allow the display to function normally in case one of the sub-circuits becomes abnormal (See Du, paragraph [0039]).

Regarding Claim 2, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen teaches:
The display panel according to claim 1, wherein the gate drive circuit is arranged in the display area entirely (See paragraph [0027]).

Regarding Claim 3, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Du teaches:
The display panel according to claim 1, wherein each of the at least one shift register sub-circuit in each level of the plurality of shift register elements is connected respectively with one of the plurality of pixel units (See Chen, paragraph [0024], lines 6-16; See Chen, FIG. 3: each of the at least one shift register sub-circuit (M1-M4 and C) in each level of the plurality of shift register elements is connected respectively with one of the plurality of pixel units 105 via 102; See Du, FIG. 6: 51 and 61 correspond to scanning lines, which are connected to respective shift register sub-circuits in each level of the plurality of shift register elements; See Du, FIG. 7: 74 and 75, corresponding to 51 and 61, are connected with one of the plurality of pixel units).

Regarding Claim 4, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Du teaches:
The display panel according to claim 3, wherein each of the at least one shift register sub-circuit in each level of the plurality of shift register elements has at least two types of signal output terminals (See FIG. 6: 51-54 correspond to a first type of signal output terminal and 61-64 correspond to a second type of signal output terminal), which are configured to output different gate drive signals (See paragraph [0046], last three lines; See paragraph [0031]. Therefore, the different gate drive signals correspond to the different signals sent to the primary and secondary scan lines).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 5, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Du teaches:
The display panel according to claim 1, wherein each of the at least one shift register sub-circuit in each level of the plurality of shift register elements is connected respectively with two of the plurality of pixel units (See Chen, paragraph [0024], lines 6-16; See Chen, FIG. 3: each of the at least one shift register sub-circuit (M1-M4 and C) in each level of the plurality of shift register elements is connected respectively with two of the plurality of pixel units 105 via 102; See Du, FIG. 6: 51 and 61 correspond to scanning lines, which are connected to respective shift register sub-circuits in each level of the plurality of shift register elements; See Du, FIG. 7: 74 and 75, corresponding to 51 and 61, are connected with two of the plurality of pixel units).

Regarding Claim 6, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Du teaches:
(See paragraph [0046], last three lines; See paragraph [0031]; See FIG. 6: therefore, respective shift register sub-circuits connected with a same pixel unit (e.g., 401 and 405) are configured to output different gate drive signals corresponding to the different signals sent to the primary and secondary scan lines).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 7, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Du teaches:
The display panel according to claim 3, wherein respective shift register sub-circuits in each level of the plurality of shift register elements are connected respectively with corresponding pixel units through different scan signal lines (See Chen, paragraph [0024], lines 6-16; See Chen, FIG. 3: respective shift register sub-circuits in each level of the plurality of shift register elements (M1-M4 and C) are connected respectively with corresponding pixel units through different scan signal lines 102; See Du, FIG. 6: 51 and 61 correspond to scanning lines, which are connected to respective shift register sub-circuits in each level of the plurality of shift register elements; See Du, FIG. 7: 74 and 75, corresponding to 51 and 61, are connected with corresponding pixel units through different scan signal lines).

Regarding Claim 8, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Du teaches:
The display panel according to claim 3, wherein respective shift register sub-circuits in each level of the plurality of shift register elements are connected respectively with corresponding pixel units through a same scan signal line (See Chen, paragraph [0037]; See Chen, FIG. 3: respective shift register sub-circuits in each level of the plurality of shift register elements (M1-M4 and C) are connected respectively with corresponding pixel units through a same scan signal line 102. Specifically, since the output of one level of the plurality of shift register elements is connected to the input of the next level of the plurality of shift register elements, which are mutually connected to the same scan signal line 102, they are connected respectively with corresponding pixel units through a same scan signal line; See Du, FIG. 6: 51 and 61 correspond to scanning lines, which are connected to respective shift register sub-circuits in each level of the plurality of shift register elements; See Du, FIG. 7: 74 and 75, corresponding to 51 and 61, connected respectively with corresponding pixel units through a same scan signal line).

Regarding Claim 9, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Du teaches:
The display panel according to claim 3, wherein respective shift register sub-circuits connected with a same column of the plurality of pixel units share a same set of clock signal lines (See FIG. 6: respective shift register sub-circuits connected with a same column (e.g., 401-404) of the plurality of pixel units share a same set of clock signal lines CK1 and CK2).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 10, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Du teaches:
The display panel according to claim 9, wherein respective shift register sub-circuits in the gate drive circuit share a same set of clock signal lines (See FIG. 6: respective shift register sub-circuits in the gate drive circuit (e.g., 401-404) of share a same set of clock signal lines CK1 and CK2).

Regarding Claim 11, Chen teaches:
A display device (See paragraph [0047]), comprising a display panel; wherein the display panel (FIGS. 2 and 3) comprises: a plurality of pixel units (105) arranged in an array in a display area (See FIG. 2, showing a plurality of pixel units 105 arranged in an array in a display area), and a gate drive circuit (210) arranged at least in the display area (See FIG. 2: 210 in arranged in at least the display area collectively form a gate drive circuit; See paragraph [0026]), wherein: 
the gate drive circuit comprises a plurality of shift register elements (210) connected in cascade (See FIG. 2; See paragraph [0024], lines 5-7), each level of the plurality of shift register elements (See FIG. 2: the Examiner is interpreting each row of 210 as corresponding to a level of the plurality of shift register elements) is connected respectively with a row of the plurality of pixel units (See paragraph [0024], lines 6-16), and each (See FIG. 3 and paragraph [0034]: the Examiner is interpreting the transistors and capacitor, and any sub-set thereof, as shown in this figure as corresponding to at least two shift register sub-circuits in the display area).
Chen does not explicitly teach (see elements emphasized in italics):
for the shift register element in the same level, different shift register sub-circuits that output a same gate drive signal are configured to drive different pixel units.
However, Chen also teaches that each of the at least two shift register sub-circuits in each level of the plurality of shift register elements may be of any other structure, as long as it can provide scanning signals sequentially to the gate lines (See paragraph [0043]).
Furthermore, in the same field of endeavor, driving circuits (Du, Abstract), Du teaches:
	For a shift register element in the same level, different shift register sub-circuits (See FIG. 6: the Examiner is interpreting 401 and 405 as being an example of a different shift register sub-circuits for a shift register element in the same level) that output a same gate drive signal are configured to drive different pixel units (See paragraph [0039]; See FIG. 6: therefore, 401 and 405 output a same gate drive signal and are configured to drive different pixel units (i.e., 401 drives pixels on a left side and 405 drives pixels of a right side). Alternatively, 71 and 72 in FIG. 7 may be interpreted as different pixel units that the different shift register sub-circuits are configured to drive).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Chen) so that, for the shift register element in the same level, different shift register sub-circuits that output a same gate drive signal are configured to drive different pixel units (as taught by Du). Doing so would allow the display to function normally in case one of the sub-circuits becomes abnormal (See Du, paragraph [0039]).

Regarding Claim 12, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen teaches:
The display device according to claim 11, wherein the gate drive circuit is arranged in the display area entirely (See paragraph [0027]).

Claim 13, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Du teaches:
The display device according to claim 11, wherein each of the at least one shift register sub-circuit in each level of the plurality of shift register elements is connected respectively with one of the plurality of pixel units (See Chen, paragraph [0024], lines 6-16; See Chen, FIG. 3: each of the at least one shift register sub-circuit (M1-M4 and C) in each level of the plurality of shift register elements is connected respectively with one of the plurality of pixel units 105 via 102; See Du, FIG. 6: 51 and 61 correspond to scanning lines, which are connected to respective shift register sub-circuits in each level of the plurality of shift register elements; See Du, FIG. 7: 74 and 75, corresponding to 51 and 61, are connected with one of the plurality of pixel units).

Regarding Claim 14, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Du teaches:
The display device according to claim 13, wherein each of the at least one shift register sub-circuit in each level of the plurality of shift register elements has at least two types of signal output terminals (See FIG. 6: 51-54 correspond to a first type of signal output terminal and 61-64 correspond to a second type of signal output terminal), which are configured to output different gate drive signals (See paragraph [0046], last three lines; See paragraph [0031]. Therefore, the different gate drive signals correspond to the different signals sent to the primary and secondary scan lines).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 15, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Du teaches:
The display device according to claim 11, wherein each of the at least one shift register sub-circuit in each level of the plurality of shift register elements is connected respectively with two of the plurality of pixel units (See Chen, paragraph [0024], lines 6-16; See Chen, FIG. 3: each of the at least one shift register sub-circuit (M1-M4 and C) in each level of the plurality of shift register elements is connected respectively with two of the plurality of pixel units 105 via 102; See Du, FIG. 6: 51 and 61 correspond to scanning lines, which are connected to respective shift register sub-circuits in each level of the plurality of shift register elements; See Du, FIG. 7: 74 and 75, corresponding to 51 and 61, are connected with two of the plurality of pixel units).

Regarding Claim 16, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Du teaches:
The display device according to claim 15, wherein respective shift register sub-circuits connected with a same pixel unit are configured to output different gate drive signals (See paragraph [0046], last three lines; See paragraph [0031]; See FIG. 6: therefore, respective shift register sub-circuits connected with a same pixel unit (e.g., 401 and 405) are configured to output different gate drive signals corresponding to the different signals sent to the primary and secondary scan lines).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 17, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Du teaches:
The display device according to claim 13, wherein respective shift register sub-circuits in each level of the plurality of shift register elements are connected respectively with corresponding pixel units through different scan signal lines (See Chen, paragraph [0024], lines 6-16; See Chen, FIG. 3: respective shift register sub-circuits in each level of the plurality of shift register elements (M1-M4 and C) are connected respectively with corresponding pixel units through different scan signal lines 102; See Du, FIG. 6: 51 and 61 correspond to scanning lines, which are connected to respective shift register sub-circuits in each level of the plurality of shift register elements; See Du, FIG. 7: 74 and 75, corresponding to 51 and 61, are connected with corresponding pixel units through different scan signal lines).

Regarding Claim 18, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Du teaches:
The display device according to claim 13, wherein respective shift register sub-circuits connected with a same column of the plurality of pixel units share a same set of clock signal lines (See FIG. 6: respective shift register sub-circuits connected with a same column (e.g., 401-404) of the plurality of pixel units share a same set of clock signal lines CK1 and CK2); or
respective shift register sub-circuits in the gate drive circuit share a same set of clock signal lines (See FIG. 6: respective shift register sub-circuits in the gate drive circuit (e.g., 401-404) of share a same set of clock signal lines CK1 and CK2).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 19, Chen in view of Du teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Du teaches:
The display device according to claim 11, wherein each level of the plurality of shift register elements comprises at least three shift register sub-circuits in the display area (See Chen, FIG. 3 and Chen, paragraph [0034]: M1, M2 and C, M3 and M4 may each be interpreted as a shift register sub-circuit, such that each level of the plurality of shift register elements comprises at least three shift register sub-circuits in the display area; See Du, FIG. 1: T11-T41 and the capacitor may each be interpreted as a shift register sub-circuit, such that each level of the plurality of shift register elements comprises at least three shift register sub-circuits in the display area).

Regarding Claim 20, Chen teaches:
The display panel according to claim 1, wherein each level of the plurality of shift register elements comprises at least three shift register sub-circuits in the display area (See Chen, FIG. 3 and Chen, paragraph [0034]: M1, M2 and C, M3 and M4 may each be interpreted as a shift register sub-circuit, such that each level of the plurality of shift register elements comprises at least three shift register sub-circuits in the display area; See Du, FIG. 1: T11-T41 and the capacitor may each be interpreted as a shift register sub-circuit, such that each level of the plurality of shift register elements comprises at least three shift register sub-circuits in the display area).

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 7-11) that Chen and He don’t teach the amended limitations. These arguments are respectfully moot on the grounds of new rejections. Specifically, Du has been introduced to teach the amended limitations, such that Chen in view of Du teaches all of the elements of the independent claims.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN X CASAREZ/Examiner, Art Unit 2692